DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-6 in the reply filed on August 16, 2021 is acknowledged.  Claim 7 has been withdrawn.  Claims 1-6 are currently pending and under examination.
	
	This application is a Continuation of International Patent Application No. PCT/JP2018/023388, filed June 20, 2018, and claims priority to Japanese Patent Application No. 2017-219547, filed November 15, 2017.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-6 are included in this rejection, as these claims depend from above rejected claim 1 and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gassel et al. (WO 2017/042819; Published 16 March 2017).
claims 1, 5, and 6, Gassel et al. teach a method for isolating pathogenic microorganisms in a blood sample containing higher eukaryotic cells, where the microorganisms remain intact for further analysis (Abs.; p. 3, Line 15-17, p. 11, Line 3-5).  The method including collecting a blood sample, and centrifuging the blood sample prior to the addition of any lysis agents to precipitated the majority of the microbial cells, and facilitate removing at least a portion of the supernatant containing higher eukaryotic proteins (Abs.; p. 9, Line 26-30; p. 11, Line 16-17).  While it is not specifically taught that a pellet of platelets and the microorganisms is formed, as Gassel et al. teach centrifuging the blood sample to separate components, and as this step is used by Applicant to produce the pellet of platelets and microorganisms (see claim 3), a pellet as claimed would have been prepared by centrifuging the blood sample as taught by Gassel et al.  
The sample, which would include the pellet produced by centrifuging, may be contacted with a protease (p. 18, Line 4-11), which would provide for digesting cell membrane proteins of platelets.  Additionally, the sample may be contacted with a solution containing magnesium chloride or potassium chloride (p. 10, Line 22-25), which is a hypotonic solution having an osmotic pressure lower than a blood osmotic pressure, and would provide for swelling the platelets.  Further, the sample may be contacted with an anionic detergent solution (p. 10, Line 12), which would provide for disruption of cell membranes of the platelets.  As Gassel et al. specifically teach that the taught method isolates the microorganisms while they remain intact for further analysis (p. 3, Line 15-17), the conditions utilized by Gassel et al. necessarily suppress an effect of the detergent on the microorganisms.  
As Gassel et al. teach or render obvious the steps of the method as claimed, and further indicate that taught steps may be performed sequentially or simultaneously (p. 10, 33-34), it would have been 
With regard to claim 2, Gassel et al. teach that the taught agents may be added to the sample sequentially or simultaneously (p. 10, 33-34).  As such, an ordinary artisan would have been motivated to perform the steps of the method either sequentially or simultaneously.  
With regard to claim 3, Gassel et al. teach that the blood sample may be collected in a container containing an anticoagulant agent (p. 11, Line 16-17), and may be centrifuged prior to the addition of any agents (p. 9, Line 26-30), wherein centrifuging the sample would prepare the pellet.  
With regard to claim 4, Gassel et al. teach that the protease used in the method can be Proteinase K (p. 17, Line 32 to p. 18, Line 3), wherein Proteinase K is a protease originating from the fungus Engyodontium album (see Art of Record: Wikipedia), which is a microorganism.  

Conclusion

	No claims are allowable.

Art of Record:
Wikipedia, Proteinase K, Accessed 9/10/21, Available online at: en.wikipedia.org/wiki/ Proteinase_K (Proteinase K is a protease originating from the fungus Engyodontium album).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653